DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 20 are pending in the present application.

Priority

    PNG
    media_image1.png
    75
    400
    media_image1.png
    Greyscale

U.S. Provisional Application 62/563,511 provides sufficient support for the complete scope of the present claims 1 – 20. Therefore, the claims are examined with an effective filing date of September 26, 2017 (filing date of the U.S. Provisional Application ‘511).

Information Disclosure Statement
The information disclosure statement filed on September 18, 2020 has been considered by the examiner.

Claim Objections
Claims 3 – 6, 9 and 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	The term “abnormal” in claim 15 is a relative term which renders the claim indefinite. It is unclear under what conditions or range would immune function or response be considered abnormal. The specification only generically states that drug candidates that specifically target CRAC channels have a great potential to selectively suppress abnormal immune function. See, page 3, lines 5-6. However, the present application does not provide a proper definition for what is considered to be an abnormal immune function. A person of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 7 – 8 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20070203236 A1 (Smith).
	Smith teaches a method of inhibiting or treating cancer in mammals and inhibiting cell growth in such mammals, comprising administering a compound 29 to the mammal. The tumor can be located in the ovary, breast, lung, thyroid, lymph node, kidney, ureter, bladder, ovary, teste, prostate, bone, skeletal muscle, bone marrow, stomach, esophagus, small bowel, colon, rectum, pancreas, liver, smooth muscle, brain, spinal cord, nerves, ear, eye, nasopharynx, oropharynx, salivary gland, or the heart. See, paragraphs [0009]-[0011] and Table I, page 25. The compound 29 is presented below:

    PNG
    media_image2.png
    146
    322
    media_image2.png
    Greyscale

	Smith teaches the compound of Formula I, wherein:
X is a C6 aryl (phenyl) substituted with methoxy;
Y is C6 aryl-C1 alkyl (phenylmethyl) substituted with -Cl; and
Z is  an unsubstituted C6 aryl (phenyl).
	Since Smith teaches the same compound of Formula I and the method of treating cancer in mammals, comprising administering said compound to the mammal as disclosed in the present application, it is noted that the compound as taught by Smith would inherently possess the same property of inhibiting calcium release-activated calcium (CRAC) channel as the compound in the present application. MPEP 2112.01(I) states:
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

	Therefore, the prior art reference anticipates the present claims.

Conclusion
Claims 1 – 2, 7 – 8, 10 – 11 and 15 – 20 are rejected.
Claims 3 – 6, 9 and 12 – 14 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626